Citation Nr: 0116640	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  95-36 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the veteran filed a timely Substantive Appeal as 
regards the RO's October 1994 denial of service connection 
for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from November 1942 to January 
1946.

In February 1994, he claimed service connection for several 
disorders, including PTSD.  This matter came to the Board of 
Veterans' Appeals (Board), initially, from an October 1994 
decision by the New York RO, which denied all of the claims.  
An August 1998 Board decision denied most of the claims as 
well, but remanded, for adjudication by the RO, the issue of 
whether the veteran had perfected a timely appeal of the 
denial of service connection for PTSD.  As that  issue has 
been addressed by the RO, the matter is once again before the 
Board.


FINDINGS OF FACT

1.  An October 1994 RO decision denied service connection for 
several disorders including PTSD.  A November 7, 1994, , and 
accompanying documents, notified the veteran of that 
decision, his right to appeal it, and the process for doing 
so.

2.  In December 1994, the veteran filed a Notice of 
Disagreement (NOD) as to the October decision.

3.  In July 1995, the RO sent the veteran a Statement of the 
Case, which set out the rationale for the October 1994 
decision as to each issue decided, under a cover letter that 
advised him of the process for perfecting appeal.

4.  In September 1995, the veteran filed a Substantive 
Appeal, VA Form 9, wherein he listed the issues he appealed, 
but the list did not include the issue of service connection 
for PTSD; the veteran did not file any other document within 
the remainder of the one-year period for filing an NOD.


CONCLUSION OF LAW

As the veteran did not timely perfect appeal of the October 
1994 denial of service connection for PTSD, the Board is 
without jurisdiction to consider that issue.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000); 38 U.S.C.A. §§ 7105(d)(3), 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.203, 20.302 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In February 1994, the veteran, who was separated from service 
in January 1946, claimed service connection for disorders of 
the left knee, left hip, left shoulder, and right foot, for 
arthritis, for an ear disorder, and for PTSD.  The claims 
were denied by an October 1994 RO decision, and the veteran 
was notified of the decision by a November letter.  The 
letter enclosed, in addition to a copy of the decision, a 
Notice of Procedural and Appellate Rights, VA Form 4107.  The 
Notice advised the veteran that he could appeal the October 
decision by submitting a Notice of Disagreement (NOD) and 
that, if more than one benefit was involved, the NOD was to 
identify the specific benefit or benefits for which he was 
appealing.

In a December 1994 statement, the veteran said he wished to 
appeal the denial of service connection.

In a January 1995 statement, the veteran reported that, while 
assigned to a Navy construction battalion, he was operating a 
bulldozer that ran over a land mine.  He fell off the tractor 
and then saw another fellow fall off another piece of 
equipment.

In a June 1995 statement, the veteran reported that the VA 
counselor who helped him prepare the January statement 
misunderstood his report.  He said he fell off the bulldozer 
when another piece of equipment, not the one he was 
operating, ran over a land mine.  As a result of that fall, 
he injured his left knee, left hip, and left shoulder.

The RO issued a Statement of the Case (SOC) that addressed 
the reasons and bases for denying service connection for 
disorders of the left knee, left hip, left shoulder, and 
right foot, and for PTSD.  The SOC was issued beneath a July 
1995 cover letter that advised the veteran that, in order to 
continue his appeal, he was to complete and submit the 
enclosed VA Form 9.  The cover letter further advised him 
that he was to indicate, in the VA Form 9, the benefit or 
benefits he wanted, the findings in the SOC with which he 
disagreed, and the errors he believed were made in the 
adjudication of his claims.  According to the cover letter, 
the purpose of the SOC was to enable him to make the best 
possible argument as to why the decision with which he 
disagreed should be changed.

In his VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in September 1995, the veteran said:  "I wish to 
disagree with your recent decision to deny me my SC for my L 
knee, L hip, L shoulder, and R foot."  The VA Form 9 did not 
refer to the denial of service connection for PTSD.  The 
veteran also said he wanted a hearing before a member of the 
Board.

A Travel Board hearing was scheduled in November 1997, and 
the veteran was notified thereof by an October letter, but he 
failed to appear therefor.

A July 1998 letter advised the veteran that his case was 
being certified to the Board, and that, during the next 90 
days, he could change his representation, request a hearing, 
or submit additional evidence.

An August 1998 Board decision denied service connection for 
disorders of the left knee, left hip, left shoulder, and 
right foot, and remanded, for adjudication by the RO, the 
issue of whether the veteran had perfected appeal of the 
denial of service connection for PTSD.

Pursuant to the Board remand, the RO sent the veteran a 
February 2000 letter that advised him that the issue of 
whether he had perfected appeal from the denial of service 
connection for PTSD was to be adjudicated.  He was invited to 
submit evidence or argument relative to that issue, but did 
not respond to the RO letter.
A February 2001 Supplemental Statement of the Case (SSOC) 
determined that the veteran had not perfected appeal of the 
denial of service connection for PTSD.  The SSOC was sent to 
the veteran under a cover letter dated later that month.

An April 2001 letter advised the veteran that his case was 
being certified to the Board, and invited him to change his 
representation, request a hearing, or submit additional 
evidence during the next 90 days.  The veteran did not 
respond to the RO letter.

Analysis

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.   
Pursuant to applicable law and regulation, an appeal consists 
of a timely filed NOD in writing and, an SOC has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

A veteran's Substantive Appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or another correspondence containing 
the necessary information.  The Substantive Appeal must 
include specific allegations of error of fact or law and 
argument in support of the allegations.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.202.  Moreover, the Substantive 
Appeal must clearly identify benefits sought on appeal and, 
if the SOC listed more than one issue for appeal, the issue 
or issues appealed.  38 U.S.C.A. § 7105(d)(3); Andre v. West, 
14 Vet. App. 7, 10 (2000), citing Sondel v. Brown, 6 Vet. 
App. 218, 220 (1994) (the Substantive Appeal frames the 
issues to be considered on appeal); 38 C.F.R. § 20.202.  .

A substantive appeal must be filed within 60 days of the date 
the SOC was mailed or within a year of the date the decision 
at issue was mailed, whichever is later.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. §§ 20.200, 20.302(b).  Proper 
completion and filing of a Substantive Appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202.  

The Board notes, initially, that there has been a change in 
the law, though not particularly relevant here, during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the evidence needed to substantiate a 
claim, and redefines the obligation of VA with respect to its 
duty to assist the claimant in developing evidence pertaining 
to the claim.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The VCAA is 
applicable to all claims filed on or after the date of its 
enactment, or filed before the date of enactment and not 
final as of that date.  Id., § 7(a).

The RO clearly has not had an opportunity to consider this 
matter in light of the VCAA.  The Board emphasizes, however, 
that the scope of the issue on appeal is narrowly limited to 
whether the veteran has timely perfected an appeal as to the 
October 1994 denial of service connection for PTSD, and, 
hence, whether the Board has jurisdiction to consider the 
merits of that issue.  Thus, the Board is only reviewing 
documents filed by the veteran between July 1995, the date 
the SOC was issued, and November 1995, a date marking the end 
of a one-year period that began with the mailing to the 
veteran of notice of the October 1994 RO decision, the later 
period.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.200, 
20.302(b).  The Board notes that as the Substantive Appeal 
(and any documentation to support the timely filing of a 
Substantive Appeal) must be filed by the appellant, it would 
appear that the duty to assist provisions of the VCAA are not 
applicable here.  The Board points out, however, that the VA 
Form 4107 accompanying the RO's October 1994 rating decision 
and SOC and the November 1994 notice of the denial of, inter 
alia, the claim for service connection for PTSD provided the 
appellant with clear notice of the information needed to 
timely perfect an appeal of that issue, any notification duty 
owed under the VCAA clearly has been satisfied.  Moreover, 
following the Board's remand for RO consideration of the 
timeliness issue, in a February 2000 letter, the RO advised 
him that a question remained regarding the issues he 
appealed, and invited him to submit evidence or argument on 
the issue of whether appeal had been perfected on the denial 
of service connection for PTSD; the veteran failed to respond 
to the RO's letter.  Hence, any notification imposed upon VA 
by the VCAA has been satisfied. 

Turning now to evidence pertinent to the instant issue, the 
Board finds that, we find that, following issuance of the 
July 1995 SOC, the only document the veteran filed was a 
September 1995 VA Form 9, in which he only identified the 
left knee, left hip, left shoulder, and right foot as to the 
issues on appeal.  He did not then mention service connection 
for PTSD, and he filed no other documents within the 
applicable time period.  

As the veteran clearly did not file any document within the 
applicable time period that can reasonably be construed as a 
Substantive Appeal with respect to the October 1994 denial of 
the claim for service connection for PTSD.  Thus, the issue 
on appeal must be denied, and the Board is without 
jurisdiction to entertain appeal as to the merits of that 
issue.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991). 

ORDER

The appeal is denied.  


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

